Exhibit 10.2

PARTICULARS OF EMPLOYMENT AND EMPLOYMENT AGREEMENT

Dated: August 28, 2001

Between: ORTHOVITA, INC. with an office located at Ruelle des Croix 36, 1390
Grez Doiceau, Belgium (“Company”); and

MR. DOUGLAS LOW, of 14 Kerver Lane, Dunnington, York Y019 5SH, United Kingdom
(“Employee”).

 

1. General

 

  1.1 This Agreement supersedes, in all respects, the written employment
agreement of 27 June 2001 between the Employee and the Company.

 

  1.2 This Agreement includes the particulars of employment, which are required
to be given to the Employee under the Employment Rights Act 1996.

 

  1.3 The Employee represents and warrants to the Company that there are no
restrictions, covenants, agreements or limitations to his right or ability to
enter into and perform the terms of this Agreement, and the Employee agrees to
indemnify and save the Company harmless from any liability, cost or expense,
including lawyer’s fees and charges, based upon or arising out of any such
restrictions, covenants, agreements or limitations that may be found to exist.

 

  1.4 The Employee agrees that he has not been induced to enter into this
Agreement of employment by any representation, assurances or warranty made to
him by any servant or agent of the Company as to any matter not expressly
contained in this Agreement.

 

  1.5 “Associated Company” as used in this Agreement shall mean a company which
is from time to time a subsidiary or holding company of the Company or a
subsidiary (other than the Company) of a holding company of the Company.
“Subsidiary” and “holding” company shall have the same meanings as in §736 of
the Companies Act 1985 as amended by §144 of the Companies Act 1989.

 

  2. Continuous employment and probationary period

 

  2.1 The Employee’s period of continuous employment with the Company began on
1 September 2001 (“the Employment”).

 

  2.2 The Employee’s employment with any previous employer shall not count as
part of his period of continuous employment with the Company.

 

  2.3 In accepting the appointment contained in this Agreement the Employee
shall be deemed to have accepted all the terms and conditions set out herein.

 

  2.4 The terms and conditions of this Agreement annul any previous agreement
whether verbal or written given to the Employee at any time.

 

  2.5 The first 90 days of the Employment shall be a probationary period. During
this period the Employee’s performance and conduct will be monitored. At the end
of the probationary period the Employee’s performance will be reviewed and if
found satisfactory to the Company, the appointment will be confirmed.

 

  3. Place of work

 

  The Employee will typically work from his home but will periodically spend
time in the Company’s Brussels office. The time spent in Brussels will be
according to the guidelines established in the executed E101 filing.



--------------------------------------------------------------------------------

  4. Collective agreements

 

  There are no collective agreements relevant to the Employment.

 

  5. Job title/duties

 

  The Employee is employed as Director of Marketing or in such other capacity as
the Company may from time to time inform him and he will carry out such duties
as are appropriate to such appointment. The employee will be responsible to
plan, and manage the launch of new products including the development of market
seeding programs and work closely with the Company’s distributors to develop
joint marketing plans for each country of Europe. Specific responsibilities
include the development of objectives and programs for all European marketing
activities, initiate re-imbursement proposals, execute market research and
planning, formulate and implement strategic directions for promotion and
advertising and coordinate all activities with sales in Europe as well as our
world-wide marketing programs from our head-office in Malvern, PA-USA. Attention
to detail and serving hands on as a link between the Company’s clinical research
studies, the European market and the Company’s European sales organization will
be an important part of this responsibility. The Company reserves the right and
the Employee agrees to accept other responsibilities as may from time to time be
assigned on the condition that such modification does not influence in any way
the Employee’s salary. The Employee will be responsible to and report to the
Senior VP Marketing and Sales Worldwide of the Company in Malvern, Pennsylvania,
USA or his designated person (“Supervisor”).

 

6. Remuneration and Benefits

 

  6.1 The Employee will be paid a gross annual salary of UKPSterling 60.000,
which shall be paid in 12 equal monthly installments by credit transfer to his
bank account in arrears on or about the last day of every month (“salary”).

 

  6.2 The Employee’s salary will be reviewed annually on or about 1 January of
each year. Such review must not be construed as an obligation on the part of the
Company to increase the Employee’s salary.

 

  6.3 The Employee may, in the absolute discretion of the Company be paid an
annual bonus, based upon the performance of the Company and its parent company
and the Employee’s contribution to its success. Such bonus or bonuses may be
varied or withdrawn at any time with or without notice to the Employee and must
not be relied upon by the Employee in terms of either the award or amount of any
payment made under any such bonus scheme(s). The bonus, if any, will vary
between 0% and 20% of the Employee’s gross annual salary. To receive any such
bonus the Employee must be employed by the Company on the date that such bonus
becomes earned and payable.

 

  6.4 Under no circumstances shall the Employee either directly or indirectly
receive or accept for his or own benefit any commission, rebate, discount,
gratuity or profit from any person or organization having business transactions
with the Company or any Associated Company. In addition, the Employee shall not
either directly or indirectly offer, pay, promise to pay or authorise the
payment of money or anything of value to any foreign official or governmental
employee for the purpose of obtaining or retaining business for or with any
person, business organization or governmental entity.

 

6.5 Within a reasonable period following the commencement of the Employee’s
employment with the Company, the Management of the Company will recommend to its
Board that they exercise their discretion and grant to the Employee share
options to purchase TEN THOUSAND (10,000) shares of Orthovita at a vesting price
of the closing value on the NASDAQ stock exchange at the close of the exchange
on the day employment is commenced. In the event that the Board of Orthovita
exercises its discretion and agrees to grant such share options to the Employee
pursuant to the Plan the Employee will be required at that time to enter into
the employee Stock Option Agreement and will at that time be provided with a
copy of the Plan. Any share options granted to the Employee pursuant to the
above shall vest over a four-year period in equal parts. The Employee agrees
that he will indemnify the Company for all and any employer income and capital
gains tax National Insurance contributions payable by the Company that arise in
connection with the said share options. The Employee agrees that he will
cooperate and take all steps necessary to enable the Company to transfer to the
Employee the liability for any employer National Insurance contributions payable
by the Company that arise in connection with the said share options including,
but not limited to, the obtaining of Inland Revenue approval.



--------------------------------------------------------------------------------

6.6 The Employee will be provided, at the cost of the Company, with a mobile
phone so that he is able to communicate at irregular times.

 

6.7 The Employee will be provided with an automobile leased by the Company. The
Company will reimburse the Employee for all petrol, insurance and service
related to the automobile. It is the responsibility of the Employee to register
his private mileage in respect of income tax regulations and/or other UK
applicable taxes.

 

6.8 In accordance with and subject to the Company policy, the Employee will be
refunded for all reasonable travel, lodging and entertainment expenses, provided
the Employee submits invoices and/or other relevant receipt/payment documents.
Air travel must be booked with the travel agent provided for by the Company.

 

7. Hours of work

 

  7.1 The Employee shall work such hours as may be reasonably necessary for the
proper performance of the Employee’s duties and the Employee shall devote the
whole of his time, attention and abilities during those hours to carrying out
such duties in a proper, loyal and efficient manner.

 

  7.2 Normal working hours are between 8:00 AM and 5:00 PM Mondays to Fridays
inclusive with one hour for lunch.

 

  7.3 In certain circumstances it may be necessary to adjust or exceed the
normal working hours to ensure that the Employee’s duties in accordance with the
terms of the Employment are properly performed.

 

  7.4 The Employee shall not be paid for any overtime worked in accordance with
the requirements of subclause 7.3

 

7.5 The Company reserves the right to record attendance by such means as may be
determined by the company.

 

  7.6 The Employee agrees to opt out of Regulation 4(1) of the Working Time
Regulations 1998, which has the effect of limiting his average working week
(calculated in accordance with the Regulations) to a maximum of 48 hours. Should
either the Company or the Employee wish to terminate this opt-out, they may do
so by giving the other not less than three month’s written notice.

 

8. Absence from work

 

  8.1 In the event of the Employee’s absence from work for whatever reason then
he or someone on his behalf should contact his Supervisor on the first day of
the absence to inform the Company of the reason for the absence.

 

  8.2 If the absence is due to sickness, the Employee must complete and provide
to the Company an absence record form within 7 days from the commencement of the
period of absence. The form will be supplied to the Employee upon request.

 

  8.3 A medical certificate signed by the Employee’s doctor as to the reason for
the absence must be handed or sent to the Supervisor if the Employee is absent
for any period of 7 consecutive days or more. If the Supervisor does not receive
an absence record after 8 days’ absence, payment may be withheld. A new absence
record should be sent each week thereafter.

 

  8.4 For the purposes of the Statutory Sick Pay scheme, the agreed “qualifying
days” are Monday to Friday.

 

  8.5 The Company reserves the right, and the Employee hereby consents, to
medically examine the Employee by the Company appointed doctor during any period
of sick absence, whether paid or not.

 

9. Holidays

 

  9.1 The Employee is entitled to the following paid holidays:

 

  9.2 Eight (8) bank holidays, which are New Year’s Day, Good Friday, Easter
Monday, May Day, Spring Bank Holiday, Late Summer Bank Holiday, Christmas Day
and Boxing Day, unless on any such bank holiday the Employee is required to
carry out his duties of the Employment, in which case the Employee will be given
another day’s holiday in lieu of the bank holiday worked.



--------------------------------------------------------------------------------

  9.3 Twenty six (26) working days each year, accumulating at a rate of 2.166
days per completed month’s employment. This entitlement is subject to the
following subclauses of this Clause and shall be taken at times to be agreed
with the Supervisor. Such agreement is to be obtained before the Employee has
committed himself to bookings or any other alternative positive arrangements.

 

  9.4 The holiday year is the calendar year from January 1 to December 31 and
the Employee should take his holidays during this period. The Employee will be
permitted to carry over up to 5 days of holiday entitlement into the following
holiday year with the express written consent of the Supervisor. No holidays
will be taken during the first three months of employment without the consent of
the Supervisor.

 

  9.5 The Employee may not take as holiday more than 10 working days
consecutively out of his entitlement without the prior written consent of the
Supervisor.

 

  9.6 If the Employee shall leave the Employment with an outstanding holiday
entitlement, he will, in addition to any other sums to which he may be entitled,
be paid a sum representing salary for the number of days holiday entitlement
outstanding based upon the rate set forth in Clause 9.3. If the Employee shall
leave this Employment having taken more than the accumulated holiday entitlement
for the current holiday year then a sum equivalent to wages for the additional
holiday taken will be deducted from any final payment to the Employee. A day’s
holiday pay for these purposes will be 1/260 of salary.

 

10. Pensions and Life Assurance

 

10.1 The Company will reimburse the Employee on an annual basis for his private
health insurance. The current premium from BUPA Insurance is PST 1640.00. The
Company has also agreed to reimburse the employee for his standard life policy
and permanent health insurance policy. The annual premium for the standard life
policy is currently PST 1583.22 and the permanent life policy is PST 581.

 

10.2 The Company will make a pension premium contribution to the Employee’s
personal pension scheme. The total annual contribution being 9% of your total
base year salary of PST. 60.000, the Company contribution will equal 6% and the
Employee’s contribution equals 3%.

 

11. Termination of employment

 

11.1 During the probationary period the notice required by either party to
terminate this Employment will be one month.

 

11.2 The notice, to be in writing, required by either party to terminate the
Employee’s employment with the Company shall be three (3) months.

 

11.3 The Company reserves the right, at its sole and absolute discretion, to pay
salary at the rate set-out in clause 6.1 and pay an amount equivalent to the
value of any benefits (but not any bonuses) which the Employee would have
received during any period of notice in lieu of any period of notice given
either by the Employee or the Company.

 

11.4 Nothing in this Agreement shall prevent the Company from terminating the
Employment summarily without notice or otherwise in the event of any serious
breach by the Employee of the terms of this Employment or in the event of any
act or acts of gross misconduct by the Employee.

 

12. Garden leave

 

12.1 If either the Employee or the Company serves notice on the other to
terminate the Employment the Company may require the Employee to take “garden
leave” for all or part of the remaining period of the Employment.

 

12.2 If the Employee is required to take garden leave the Employee:

 

  (1) may not attend his place of work or any other premises of the Company or
any Associated Company;



--------------------------------------------------------------------------------

  (2) may not be required to carry out duties during the remaining period of the
Employment;

 

  (3) must return to the Company all property, documents and other materials
(including copies) belonging to the Company and the Associated Companies,
including any that contain confidential information;

 

  (4) may not without the prior written permission of the Company contact or
attempt to contact any client, customer, supplier, agent, professional adviser,
broker or banker of the Company or any Associated Company or any employee of the
Company or any Associated Company.

 

12.3 During any period of garden leave the Employee will continue to receive
full salary and benefits.

 

12.4 Without prejudice to any of the terms and conditions contained in this
Agreement or duties imposed by law, the Employee hereby covenants with the
Company that if placed on Garden Leave pursuant to clause 12 of this Agreement
he will throughout the period of Garden Leave act in good faith, will not make a
profit in breach of his duty of trust owed to the Company, will not place
himself in a position whereby his duty to act in good faith and his interest may
conflict, and will not act for his own benefit or the benefit of a third party.
Moreover, the Employer acknowledges and agrees that in the event he breaches his
duty of good faith owed to the Company during any period of Garden Leave, the
Company shall be entitled to an accounting of actual profits.

 

13. Normal retirement date

 

  This Employment will automatically end and the Employee will retire at the end
of the month in which he reaches the age of sixty five (65).

 

14. Grievance and discipline procedures

 

  The Company does not have a formal grievance and disciplinary procedure. Any
grievances or disciplinary problems should be reported immediately to the
Employee’s Supervisor.

 

15. Suspension

 

  The Company shall have the right to suspend the Employee’s Employment, with or
without pay, as it shall determine, for disciplinary reasons.

 

16. Other Business Interests, Code of Business Conduct and Insider Trading

 

16.1 In no circumstances is the Employee permitted to engage in other or
additional employment without the express permission of the Company, which is to
be obtained in writing. Such permission will not be withheld unreasonably
unless, in the Company’s view, such other or additional employment constitutes a
conflict of interest.

 

16.2 Notwithstanding the contents of 16.1 above, nothing in this clause shall
prevent the Employee from holding or otherwise being interested in any shares or
other securities of a company which is for the time being quoted on a recognised
stock exchange or the Unlisted Securities Market on The Stock Exchange so long
as the Employee’s interest therein does not extend to more than one percent (1
%) of the aggregate amount of such securities.

 

16.3 The Employee acknowledges that on or about 2 August 2001, he signed and
read the Company Insider Trading policy. The Employee agrees to be bound by the
terms and conditions of the Insider Trading policy, which is attached to this
agreement and formally made part hereof.

 

17. Confidential Information

 

  Without prejudice to any other duty owed by the Employee to the Company or
Associated Company, the Employee agrees to keep secret information received or
obtained by him in confidence and not to use, divulge or communicate to any
person, company, firm or organization (other than in the course of properly
performing his duties or with the consent of the Chief



--------------------------------------------------------------------------------

  Executive Officer or as required by law) any of the trade secrets or other
confidential, technical or commercial information of the Company or Associated
Company relating to the business, organization, transactions, accounts, finances
or affairs of the business (including in particular, product design, development
or marketing plans and other information prepared by the Company or acquired by
the Company) which the Employee has received or obtained or which has been made
available to the Employee by the Company. This restriction shall continue to
apply after the termination of the Employees Employment (howsoever caused) but
without limitation in point of time, but shall cease to apply to information
which may come into the public domain otherwise than through an unauthorised
disclosure by the Employee. The Employee also agrees to use his best endeavours
to prevent the unauthorised use, publication or disclosure of any such
information.

 

18. Restrictive Covenants

 

18.1 During and in the course of the Employee’s Employment with the Company he
is likely to obtain confidential information and personal knowledge and
influence over clients of the Company. The Employee agrees that, in addition to
the other terms of this Agreement and without prejudice to the other
restrictions imposed on the Employee by law, he will be bound by the following
restrictive covenants during the six (6) month period following the termination
of the Employee’s Employment with the Company for whatever reason Employee will
not:

 

18.1.1 either on his own behalf or for any other person, firm, company or
organization, canvas or solicit or endeavour to canvas or solicit (whether on
the Employee’s own account or for any other person, firm or organization) in
competition with the Company or any Associated Company the customer of any
person, firm, company or organization within the United Kingdom, Austria,
Belgium, Denmark, Finland, France, Germany, Greece, Ireland, Italy, Luxembourg,
Netherlands, Portugal, Spain, Sweden and the remainder of Europe who at any time
during the last 12 months of the Employee’s employment with the Company was a
client of or in the habit of dealing with the Company or any Associated Company
and with whom the Employee has been personally concerned.

 

18.1.2 either on his own behalf or for any other person, firm, company or
organization entice or endeavour to entice away from the Company or any
Associated Company any person who was to the Employee’s best knowledge at any
time during the last 12 months of the Employee’s Employment with the Company an
employee, director, officer, agent, consultant or associate of the Company or
any Associated Company.

 

18.1.3 either on his own account or jointly as a manager, agent, officer,
employee, consultant or otherwise for any person, firm or company, whether
directly or indirectly, be employed in any business based in or with any
operation located within the European Union which is or is about to be in
competition with the business of the Company or any Associated Company and in
which business the Employee was directly concerned or connected at any time
during the last 12 months of the Employees employment with the Company provided
that this restriction does not extend to any employment the performance of which
could not involve the Employee in such competition.

 

18.2 The Employee agrees that having regard to all the facts and circumstances
surrounding his Employment, these restrictive covenants are not only reasonable
but are necessary for the protection of the business and confidential
information of the Company and any Associated Company and the Employee agrees
that these covenants do not work harshly upon him.

 

19. Intellectual property

 

19.1 Employee acknowledges and agrees that all copyrightable material and other
intellectual property developed or prepared by the Employee during his
employment with the Company, including (i) all computer software and all
elements thereof and (ii) all inventions, improvements, discoveries, designs,
documents, and other data (whether or not patentable or copyrightable) made,
developed, or first reduced to practice by Employee for the Company, whether
solely or jointly with others, during the terms of Employee’s employment with
the Company, are deemed to be developed and prepared for the sole and exclusive
benefit of the Company, and all copyrightable material shall constitute works
for hire. The Company shall have all right, title, and interest in such material
and shall be the author thereof for all purposes under the copyright laws. In
the event that any copyrightable material is deemed not to be works for hire,
Employee hereby assigns such works to Company and agrees, without further
compensation or consideration, to immediately take such actions as are more
particularly described herein in order to effect such assignment including, but
not limited to, executing a copyright assignment.



--------------------------------------------------------------------------------

19.2 In addition, notwithstanding anything herein to the contrary, Employee
hereby assigns and transfers to the Company, Employee’s entire right, title and
interest in and to all inventions, improvements, discoveries, designs,
documents, and other data (whether or not patentable or copyrightable) made,
developed, or first reduced to practice by Employee, whether solely or jointly
with others, during the period of Employee’s employment with the Company
(“Inventions”), which relate in any manner to the activities of the Company or
its subsidiaries, or result from the work Employee has performed or may perform
for the Company.

 

19.3 In order to assure compliance with the terms and conditions herein,
Employee hereby makes, constitutes and appoints Company as Employee’s true and
lawful attorney-in-fact, with full power of substitution, in Employee’s name and
stead but on behalf and for the benefit of Company: (i) to assert or enforce any
claim, title or right hereby granted and transferred against infringes or
otherwise; and (ii) from time to time to institute, prosecute, appear in, defend
and appeal any and all actions, suits and proceedings at law, in equity or
otherwise, which Company may deem proper in order to enforce Employee’s rights
in the Inventions; and (iii) to do all acts and things in relation to the
Inventions which Company may deem desirable. Employee hereby declares that the
foregoing powers are coupled with an interest and shall not be revocable by
Employee in any manner or for any reason.

 

20. Data Protection

 

20.1 The Employee consents to the processing of personal data relating to the
Employee. In particular, the Employee consents to:

 

20.1.1 the processing of personal data about him and

 

20.1.2 the transfer worldwide of personal data held about him by the Company to
its other employees and offices and to third parties where disclosures to such
third parties is required in the normal course of business or by law.

 

20.2 The references to information “about him” include references to information
about third parties such as spouse and children (if any), which are provided to
the Company by the Employee on their behalf

 

20.3 In addition, and in accordance with data protection law, the Employee
agrees to treat any personal data relating to other employees of the firm to
which he has access in the course of his or her employment, in accordance with
the data privacy policy and all legal requirements. In particular, the Employee
will not use any such data other than in connection with and to the extent
necessary for the purposes of his or her employment.

 

21. E-Mail, Voicemail, and Internet

 

21.1 The Employee acknowledges that he will strictly comply with all of the
terms of any company E-mail, Voicemail, and Internet policy and that he will
strictly comply with all of its terms. In particular, the Employee understands
that the unauthorised use of e-mail, Voicemail and Internet is strictly
prohibited and will result in disciplinary action. Unauthorised use includes,
but is not limited to, transmitting or storing offensive materials; compromising
the security of information contained on the Company’s computers; and
conducting, or soliciting for, political, personal, religious or charitable
causes or other commercial ventures outside the scope of the user’s employment
and the user’s responsibilities to the Company.

 

21.2 The Company maintains the right to review and will from time to time,
audit, intercept, access and disclose all messages created, received, sent, or
stored over the E-mail and Voicemail systems for any purpose. By using the
Company’s E-mail and Voicemail systems an employee recognises the foregoing
rights of the Company and consents to them.

 

21.3 Unauthorised use of the Internet is a violation of Company policy.
Unauthorised use includes, but is not limited to, engaging in computer
“hacking”, on-line gambling, interactive or other game playing, personal
shopping and other related activities; connecting, posting, downloading,
transmitting or storing offensive material; disabling or compromising the
security of information contained on the Company’s computers; and conducting or
soliciting for political, personal, religious or



--------------------------------------------------------------------------------

  charitable causes or other commercial ventures outside the scope of the user’s
employment and the user’s responsibilities to the Company. Under no
circumstances should information of a confidential, sensitive, or otherwise
proprietary nature be put on the Internet. Offensive, demeaning, or disruptive
messages are inappropriate under all circumstances. The Company has the ability
to, and will monitor the World Wide Web sites visited by individual users.

 

21.4 A user may not access, view or download from the Internet material that is
inconsistent with the Company’s Harassment Policy. This electronic medium, and
any other form of communication with the Company, may not be used to harass,
demean, or defame any person, or discriminate against any person on the basis of
that person’s race, colour, religion, ancestry, sex, national origin, non-job
related handicap or disability, use of a guide animal because of blindness,
deafness or physical handicap or other criterion prohibited by law

 

21.5 A violation of this policy is a serious breach of the Company’s standards
of conduct. A person who acts inconsistently with this policy is subject to
disciplinary action ranging from revocation of access to the Internet up to and
including termination of employment. In some circumstances the person may also
be subject to potential civil and/or criminal penalties.

 

22. Medical Examination

 

  The Employee hereby consents that at any time during the course of his
employment and at the request of the Company to submit to a medical examination
by a registered medical practitioner nominated by the Company. The purpose of
such medical examination shall be to determine whether there are any matters
which might impair the Employee’s ability to perform his duties and accordingly
the Employee will give such authority as is required for the Company’s nominated
doctor to disclose to the Company the findings. All expenses associated with
obtaining the report will be borne by the Company.

 

23. Safety

 

  The Company recognises the importance of safety and has established rules and
procedures to assist in accident prevention. All employees are expected to
behave responsibility, to observe the safety regulations. In addition, all
Employees have a duty to take any precautions necessary to reduce the
possibility of risk to themselves and to others.

 

24. Severability

 

  It is the desire and intent of the parties hereto that the provisions of this
Agreement shall be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement may be sought.
Accordingly, if any particular provision of this Agreement shall be adjudicated
to be invalid or unenforceable, such provision shall be deemed amended to delete
there from the portion thus adjudicated to be invalid or unenforceable, such
deletion to apply only with respect to the operation of such provision in the
particular jurisdiction in which adjudication is made. In addition, if any or
more of the provisions contained in this Agreement shall for any reason be held
to be excessively broad as to duration, geographical scope, activity or subject,
it shall be construed by limiting and reducing it, so as to be enforceable to
the maximum extent under the applicable law as it shall then exist.

 

25. Variation and Modification

 

  The Company reserves the right in its absolute discretion and upon one month’s
written notice to the Employee, to withdraw, modify, amend or vary the terms and
conditions of employment. Only the Chief Executive Officer of the Company shall
have the right to withdraw, modify, amend or vary the terms and conditions of
the Employment.

 

26. Governing Law

 

  This Agreement shall be governed by and construed in accordance with the laws
of England and Wales.



--------------------------------------------------------------------------------

IN WITNESS whereof the parties have signed this Agreement the day and year first
before written

 

SIGNED by the Employee in the presence of the

witness named below:

/s/ Douglas Low

EXECUTED by the Company by Antony Koblish in the presence of the witness named
below:

/s/ Antony Koblish